DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


           Claims 1 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Claims 1, 11 and 13 were amended to recite “wherein the gap information is defined based on information for a bandwidth granularity”. In reviewing Applicants disclosure the specification recites of the gap information (Z) may be configured according to various parameter such as (i) CSI reporting setting parameters (e.g., CSI parameter, CSI type, (ii) codebook configuration information including CSI codebook type, codebook size, and codebook set (or subset) restriction, (iii) frequency granularity for the CQI and the PMI, etc.), and (iv) UE capability (e.g., UE computation capability) (Paragraph 0295 of the printed publication). The specification does not recite of a bandwidth granularity but instead it recites a frequency granularity for the CQI and the PMI. Therefore, the amendment to the independent claim constitute new matter to the original disclosure.
           For purposes of art rejection, the Examiner has considered the claim limitation to be interpreted as “wherein the gap information is defined based on information for a frequency granularity”.
 
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 – 5, 9 – 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1611237 (“On the need for more flexible configurations related to CSI reporting”, 3GPP TSG RAN WG1 Meeting #87, Huawei, HiSilicon, Reno, USA, 14th -18th November, 2016) in view of Kakishima et al (US 2019/0372642).

           Re claim 1, R1-1611237 discloses of a method of performing, by a user equipment (UE), channel state information (CSI) reporting in a wireless communication system (UE, Page 1), the method comprising: receiving, from a transmitter, CSI reporting setting information related to the CSI reporting (3.1 on Page 4 , 3.2 on Page 5 and Figures 4 – 5); receiving, from the transmitter, at least one CSI-reference signal (CSI-RS transmission, Fig.5) based on the CSI reporting setting information (CSI-RS activation, Figures 4 – 5); computing a measurement value (Y as shown in Fig.5 and Page 6) based on the at least one CSI-RS (based CSI-RS transmission, Fig.5, “The timing (subframe) offset between S-CSI-RS transmission event and S-CSI reporting event is denoted by Y”, Page 6), the at least one CSI-RS (CSI-RS transmission, Fig.5) being based on gap information (the gap between the end timing of the TCSI-RS  and the timing of the CSI reporting as shown in Fig.5) related to computation of the measurement value (The CSI-RS transmission is related to the computation of the measurement value, Page 6 and Fig.5); and performing the CSI reporting based on the measurement value (the CSI reporting falls within the measurement value (Y, Fig.5)), wherein the gap information is defined based on information for a frequency granularity (frequency granularity, Page 1, Introduction, Lines 1 – 7 and Page 5, last paragraph to Page 6, Lines 1 – 7), wherein the gap information represents a gap between a specific timing (the end timing of the TCSI-RS  as shown in Fig.5), and wherein the measurement value (Y, Fig.5) is computed based on the at least one CSI-RS being received before the specific timing (CSI-RS is received before the specific timing, where the specific timing is the end timing of the TCSI-RS as shown in Fig.5). However, R1-1611237 does not specifically disclose of the transmitter being a base-station and determining a gap information where the at least one CSI-RS is being determined based on gap information related to computation of the measurement value. However, one skilled in the art would have been able to compute or determine the measurement value from Figure 5 of R1-1611237 to determine the gap information, since the end timing of the TCSI-RS and timing of the CSI reporting are known. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the gap information by using the needed computed timing instants as it would require no more than "ordinary skill and common sense," to perform simple computational operations to compute the gap information.
           Kakishima teaches of a UE (#10, Fig.2) receiving, from a base station, CSI reporting setting information (S11, Fig.2) related to the CSI reporting (S15, Fig.2); receiving, from the base station, at least one CSI-reference signal (CSI-RS transmission, Fig.5) based on the CSI reporting setting information (S11, Fig.2).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter be a base station send the CSI reporting setting information and receive the CSI report for efficient communication in the LTE network.

           Re claim 2, R1-1611237 discloses of wherein the timing of the at least one CSI-RS occurs prior to a time instance that is indicated by the gap information relative to the timing of the CSI reporting (the CSI-RS transmission occurs before the gap information as shown in Fig.5).  

           Re claim 3, R1-1611237 discloses of wherein the gap information is determined based on a codebook type that is configured for the UE (codebook parameters, Fig.4).  

           Re claim 4, R1-1611237 discloses of wherein the gap information is configured by the base station based on a type of CSI to be reported by the UE (semi-persistent CSI reporting, Pages 5 – 6).  

           Re claim 5, R1-1611237 and Kakishima teach all the limitations of claim 1 as well as R1-1611237  discloses of the measurement value is determined based on a most recent CSI-RS that was received before a time instance that is indicated by the gap information relative to the timing of the CSI reporting (the most recent CSI-RS transmission occurs before the gap information as shown in Fig.5).  Kakishima further teaches of wherein, of a measurement restriction related to the CSI reporting having been configured for the UE (MR information, Paragraph 0049).             
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measurement restriction related to the CSI reporting for efficient determination of the measurement value.

           Re claim 9, R1-1611237 discloses of wherein, based on the at least one CSI-RS being aperiodically configured (aperiodic CSI, Page 4 and periodicity, Fig.4), the at least one CSI-RS corresponds to an aperiodic CSI-RS (aperiodic CSI, Page 4) that is received before a time instance that is indicated by the gap information relative to the timing of the CSI reporting (the CSI-RS transmission occurs before the gap information as shown in Fig.5).  

           Re claim 10, R1-1611237 discloses of further comprising: receiving resource setting information related to transmission of the at least one CSI-RS (Fig.4), wherein the resource setting information comprises first offset information indicating a first time interval (ΔCSI-RSoffset, Fig.5) between (i) a triggering timing for triggering the transmission of the CSI-RS (CSI-RS activation, Fig.5) and (ii) a transmission timing of the CSI-RS (CSI-RS transmission, Fig.5), and wherein the CSI reporting setting information further comprises second offset information indicating a second time interval (ΔCSIoffset, Fig.5) between (i) a triggering timing for triggering the CSI reporting (CSI activation, Fig.5) and (ii) the timing of the CSI reporting at which the CSI reporting is performed (CSI transmission, Fig.5).  

           Re claim 15, R1-1611237 discloses of wherein the gap information is defined based on information for a number of CSI reporting settings (Page 1, Introduction, Lines 1 – 7 and Page 5, last paragraph to Page 6, Lines 1 – 7).

s 11 – 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1611237 (“On the need for more flexible configurations related to CSI reporting”, 3GPP TSG RAN WG1 Meeting #87, Huawei, HiSilicon, Reno, USA, 14th -18th November, 2016) in view of Kakishima et al (US 2018/0241532) (Kakishima(2)).

           Re claim 11, R1-1611237 discloses of a method of performing, by a user equipment (UE), channel state information (CSI) reporting in a wireless communication system (UE, Page 1), the method comprising: receiving, from a transmitter, CSI reporting setting information related to the CSI reporting (3.1 on Page 4 , 3.2 on Page 5 and Figures 4 – 5); receiving, from the transmitter, at least one CSI-reference signal (CSI-RS transmission, Fig.5) based on the CSI reporting setting information (CSI-RS activation, Figures 4 – 5); computing a measurement value (Y as shown in Fig.5 and Page 6) based on the at least one CSI-RS (based CSI-RS transmission, Fig.5, “The timing (subframe) offset between S-CSI-RS transmission event and S-CSI reporting event is denoted by Y”, Page 6), the at least one CSI-RS (CSI-RS transmission, Fig.5) being based on gap information (the gap between the end timing of the TCSI-RS  and the timing of the CSI reporting as shown in Fig.5) related to computation of the measurement value (The CSI-RS transmission is related to the computation of the measurement value, Page 6 and Fig.5); and performing the CSI reporting based on the measurement value (the CSI reporting falls within the measurement value (Y, Fig.5)), wherein the gap information is defined based on information for a frequency granularity (frequency granularity, Page 1, Introduction, Lines 1 – 7 and Page 5, last paragraph to Page 6, Lines 1 – 7), wherein the gap information represents a gap between a specific timing (the end timing of the TCSI-RS  as shown in Fig.5), and wherein the measurement value (Y, Fig.5) is computed based on the at least one CSI-RS being received before the specific timing (CSI-RS is received before the specific timing, where the specific timing is the end timing of the TCSI-RS as shown in Fig.5). However, R1-1611237 does not specifically mention of the UE comprising: a radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising the method. R1-1611237 does not specifically mention of the transmitter being a base-station and determining a gap information where the at least one CSI-RS is being determined based on gap information related to computation of the measurement value. However, one skilled in the art would have been able to compute or determine the measurement value from Figure 5 of R1-1611237 to determine the gap information, since the end timing of the TCSI-RS and timing of the CSI reporting are known. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the gap information by using the needed computed timing instants as it would require no more than "ordinary skill and common sense," to perform simple computational operations to compute the gap information.
              Kakishima (2) teaches of a UE (#10, Fig.16) comprising: a radio frequency (RF) module (#12, Fig.16); at least one processor (CPU, Paragraph 0036); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising a method (Paragraph 0036). Kakishima(2) further teaches of a UE (#10, Fig.2)  
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter be a base station send the CSI reporting setting information and receive the CSI report for efficient communication in the LTE network. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UE have the structure of Kakishima(2) UE to perform the CSI process.

           Re claim 12, R1-1611237 discloses of wherein the timing of the at least one CSI-RS occurs prior to a time instance that is indicated by the gap information relative to the timing of the CSI reporting (see claim 2).  

           Re claim 13, R1-1611237 discloses of a method of performing, by a user equipment (UE), channel state information (CSI) reporting in a wireless communication system (UE, Page 1), the method comprising: receiving, from a transmitter, CSI reporting setting information related to the CSI reporting (3.1 on Page 4 , 3.2 on Page 5 and Figures 4 – 5); receiving at least one CSI-reference signal (CSI-RS transmission, Fig.5) based on the CSI reporting setting information (CSI-RS activation, Figures 4 – 5); computing a measurement value (Y as shown in Fig.5 and Page 6) based on the at least one CSI-RS (based CSI-RS transmission, Fig.5, “The timing (subframe) offset between S-CSI-RS transmission event and S-CSI reporting event is denoted by Y”, Page 6), the at least one CSI-RS (CSI-RS transmission, Fig.5) being based on gap information (the gap between the end timing of the TCSI-RS  and the timing of the CSI reporting as shown in Fig.5) related to computation of the measurement value (The CSI-RS transmission is related to the computation of the measurement value, Page 6 and Fig.5); and performing the CSI reporting based on the measurement value (the CSI reporting falls within the measurement value (Y, Fig.5)), wherein the gap information is defined based on information for a frequency granularity (frequency granularity, Page 1, Introduction, Lines 1 – 7 and Page 5, last paragraph to Page 6, Lines 1 – 7), wherein the gap information represents a gap between a specific timing (the end timing of the TCSI-RS as shown in Fig.5) and a timing of the CSI reporting (timing of the CSI reporting as shown in Fig.5), and wherein the measurement value (Y, Fig.5) is computed based on the at least one CSI-RS being received before the specific timing (CSI-RS is received before the specific timing, where the specific timing is the end timing of the TCSI-RS as shown in Fig.5). However, R1-1611237 does not specifically mention of the transmitter being a base station comprising: a radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising the method. R1-1611237 does not specifically mention of determining a gap information where the at least one CSI-RS is being determined based on gap information related to computation of the measurement value. However, one skilled in the art would have been able to compute or determine the measurement value from Figure 5 of R1-1611237 to determine the gap information, since the end timing of the TCSI-RS and timing 
           Kakishima (2) teaches of a base station (#20, Fig.15) comprising: a radio frequency (RF) module (#22, Fig. 15); at least one processor (CPU, Paragraph 0033); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations a method (Paragraph 0033). Kakishima(2) further teaches of a UE (#10, Fig.2) receiving, from a base station, information (S12, Fig.2); receiving, from the base station, at least one CSI-reference signal (CSI-RS transmission, Fig.2) based on the information (S11, Fig.2).             
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter be a base station to send the CSI reporting setting information and receive the CSI report for efficient communication in the LTE network. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the basestation have the structure of Kakishima(2) base station to perform the CSI-RS process.



           Re claims 16 – 17, R1-1611237 discloses of wherein the gap information is defined based on information for a number of CSI reporting settings (Page 1, Introduction, Lines 1 – 7 and Page 5, last paragraph to Page 6, Lines 1 – 7).

Allowable Subject Matter

            Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

            Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive. 
            Applicants submit that R1-1611237 does not disclose or suggest using a gap between the end point of TCSI-RS and the end point of ΔCSI-RS OFFSET much less using the gap for determining a CSI-RS based on which a measurement value is computed for CSI reporting. Further, regarding the CSI- RS transmission subframe periodicity, TCSI-RS, R1-1611237 merely discloses transmitting one CSI-RS once per CSI-RS transmission 
            Examiner submits that Figure 5 of R1-1611237 shows of a gap information (the gap between the end timing of the TCSI-RS  and the timing of the CSI reporting as shown in Fig.5) related to computation of the measurement value (Y, Fig.5), since the gap information is within the measurement value. As shown in Figure 5, Y is the timing offset between CSI-RS transmission and the transmission of the CSI-reporting. Therefore, R1-1611237 discloses that the measurement value (Y) for CSI reporting is computed based on the at least one CSI-RS, where the CSI-RS is being received before the specific timing.
 R1-1611237 also shows that the gap information which is part of the CSI-RS and CSI-reporting configuration, where the CSI-RS and CSI-reporting configuration is defined based on CSI-related setting that include information regarding a frequency granularity (frequency granularity, See Page 1). Therefore, R1-1611237 discloses of the gap information defined based on information regarding a frequency granularity.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633